Citation Nr: 1453440	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-25 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware



THE ISSUE

Entitlement to service connection for sleep apnea.



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from February 1981 to January 1983 and from September 2001 to February 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wilmington, Delaware (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided with a VA examination to determine the etiology of his sleep apnea in May 2011.  Although an etiological opinion with supporting explanation and rationale was requested, the examiner merely concluded that a conclusive opinion could not be made without resorting to mere speculation.  While the examiner reported that the basis for rendering such an opinion was explained and the facts which could not be determined were identified, review of the opinion fails to reveal such a discussion.  If an examiner concludes that an opinion as to the etiology of a disability cannot be provided without resorting to mere speculation, the examiner is required to provide the reasons why an opinion would require speculation, which the examiner did not do in this case.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that if an examiner concludes that a nonspeculative opinion cannot be offered, he or she must explain the basis for such a conclusion).  As the examiner did not provide any explanation or rationale for the finding that an opinion could not be rendered without resorting to mere speculation, the Board finds the May 2011 opinion to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Accordingly, a new VA examination should be conducted.

Moreover, the Board observes that the Veteran has submitted additional supporting evidence which should be considered by a VA examiner in determining the etiology of his sleep apnea.  In particular, the Veteran submitted a statement from L.B. who reported that he served with the Veteran in Kuwait and that he observed the Veteran snoring and stop breathing while sleeping.  While there is not evidence documenting sleep apnea during service, this new evidence is relevant as it suggests that the Veteran may have experienced symptoms of sleep apnea during service.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA respiratory examination to determine the etiology of his sleep apnea.  The Veteran's claims file and all electronic records must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon the evidence of record, to include the available service treatment records, the post-service medical evidence, the Veteran's lay statements, and the lay statement submitted by L.B. that the Veteran snored and stopped breathing in his sleep during service, the VA examiner must provide an opinion as to:

Whether it is at least as likely as not (a 50 percent probability or greater) that any current sleep apnea had its onset during service, or is otherwise etiologically related to the Veteran's active duty service?

For the purposes of this examination only, the VA examiner should consider the Veteran's lay statements, and the lay statements of L.B., to be credible evidence of in-service symptoms.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

3.  After completing all appropriate development as indicated above, the RO must readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



